Citation Nr: 0430198	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  00-22 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, claimed 
as depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 10, 
1999 to November 24, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim of entitlement to 
service connection for schizophrenia, claimed as depression.  
The veteran subsequently perfected this appeal.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), in January 2003, the Board undertook additional 
development of the veteran's case.  In September 2003, the 
Board remanded this case to the RO.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to its January 2003 development memo, the Board 
requested that its evidence development unit contact the 
National Personnel Records Center (NPRC) to request the 
veteran's service medical records (SMR's), to include 
clinical records of in-patient treatment for mental illness.  
Clinical records were requested and received.  On review, 
however, it does not appear that the veteran's complete SMR's 
were requested from NPRC and the record does not contain a 
copy of the veteran's enlistment examination.  Consequently, 
the Board finds that further efforts must be made to obtain 
these records.  
 
The veteran underwent a VA mental disorders examination in 
March 2004.  At that time, the veteran reported that he was 
receiving disability benefits based on mental illness.  On 
review, it is unclear whether the veteran is currently 
receiving benefits from the Social Security Administration 
(SSA).

The March 2004 VA examiner indicated that it was "at least 
as likely as not" that the veteran's psychiatric illness was 
aggravated during his military experience.  Notwithstanding, 
the RO continued the denial of benefits finding that the 
examiner did not give any rationale for this opinion.  The RO 
determined that there was only aggravation of the veteran's 
symptoms for two or three days and that aggravation was not 
permanent.  The RO further found that the veteran's symptoms 
were completely resolved once his medications were resumed, 
that the veteran's status as a trainee was terminated after 
two days in the service, and that there was no evidence of 
aggravation in the service medical records.  

In the October 2004 informal hearing presentation, the 
veteran's representative argued that the RO should have 
recognized the inadequacy of the VA examination and returned 
the opinion for clarification, rather than substituting its 
own medical judgment.  Further, the veteran's representative 
argued that the prior remand orders were not satisfied and 
that the case should be remanded.  See Stegall v. West, 11 
Vet. App. 268 (1998).  On review, the Board agrees that a 
request for rationale and/or clarification of the examiner's 
opinion is appropriate.  

Accordingly, this case is REMANDED as follows:

1.  The RO should contact NPRC and 
request the veteran's SMR's, to include 
his enlistment examination.  In-patient 
clinical records have already been 
obtained.  A negative response is 
requested if no additional records are 
available.  

2.  The RO should contact the veteran to 
determine if he is currently receiving 
disability benefits from the SSA.  If so, 
the RO should request the following 
records concerning the veteran from the 
SSA: all medical records upon which an 
award of disability benefits was based.  

3.  Upon completion of the foregoing, the 
RO should return the veteran's complete 
claims folder to the VA examiner who 
conducted the March 2004 mental disorders 
examination.  

The examiner is requested to review all 
evidence of record, paying particular 
attention to the in-service clinical 
records, and to provide rationale and/or 
clarification for his/her opinion that it 
was at least as likely as not that the 
veteran's psychiatric illness was 
aggravated by his military experience.  
In doing so, the examiner is requested to 
compare the veteran's condition at 
entrance to service versus his condition 
at discharge.  Specifically, whether 
there was a permanent increase or chronic 
worsening in the veteran's level of 
disability based on his service (an 
approximately two week period, which 
included two to three days in basic 
training and subsequent in-service 
hospitalization), and whether the 
veteran's condition stabilized and/or 
returned to baseline once his medications 
were resumed.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  

If the March 2004 VA examiner is 
unavailable or is unable to provide the 
requested rationale, the veteran should 
be afforded an additional VA mental 
disorders examination.  The examiner is 
requested to provide an opinion regarding 
whether the veteran's psychiatric 
disability was aggravated by his period 
of military service (an approximately two 
week period, which included two to three 
days in basic training and subsequent in-
service hospitalization).  If the 
examiner determines there was a permanent 
increase or chronic worsening in the 
veteran's disability, he/she is requested 
to provide adequate rationale as 
requested above.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
schizophrenia, claimed as depression.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



